DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Pursuant to the amendment dated 08/18/2021, claims 1-22 have been cancelled and new claims 23-37 have been added.
Claims 23-37 are pending and under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the parentheses surrounding the ATCC numbers for the bacteria species recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 32 and 35 both do not end with a period and as such these claims are not definitively limited only to the limitations expressly recited in the claim.  See MPEP 608.01(m).

Regarding claim 37, the parentheses surrounding the ATCC numbers for the bacteria species recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-26 and 29-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 09/25/2020). 

Dyer discloses an antimicrobial composition (abstract) comprising from 0.05 to 5 % by weight benzalkonium chloride (i.e. a cationic surfactant having antimicrobial or germicidal properties; col 5, lines 65-66; limitation of instant claims 23 and 33), from 0.5 to 20 % by weight of a surfactant system comprising at least one nonionic, cationic or amphoteric surfactant, and at least about 60 % by weight of water.  With regard to the “surfactant system comprising at least one nonionic, cationic or amphoteric surfactant", Dyer discloses that in one embodiment the surfactant system comprises a combination of cationic surfactant and nonionic surfactant (col 9, lines 47-48).  The surfactants in the surfactant system include cetyl trimethyl ammonium chloride (col 9, lines 16-18) and several amine oxides (col 9, lines 22-24).  The structure of the second cationic surfactant recited in instant claims 23 and 33 reads on cetyl trimethyl ammonium chloride, wherein X is the chloride counterion.  It would have been prima facie obvious prima facie case of obviousness exists.”  The composition should have a pH of between 3 and 8 (col 8, lines 60-63).  This range in pH overlaps with the range required by instant claims 23, 26, and 33 (see MPEP 2144.05, as noted above).  Dyer discloses several examples including nail treatment solutions, handwashes, and mouthwashes (example 1, col 14; example 3, col 16; and example 6, and col 18), which the examiner considers to meet the limitation of pourable and unpressurized.  
With respect to instant claims 23-25, 33, and 35 regarding the percentage of amine oxide surfactant relative to all other surfactants in the composition exclusive of the first and second cationic surfactants, the essential elements of Dyer’s composition are the benzalkonium chloride, the surfactant system that may contain the second cationic surfactant (i.e. the second quaternary ammonium compound) and the amine oxide (col 5, line 65 to col 6, line 17).  Therefore, the examiner considers Dyer to embrace embodiments in which the amine oxide is the sole further surfactant present in the composition.  

With respect to instant claims 29, 30, 32, 34, 36, and 37, which require that the composition exhibit efficacy against certain microbes, the examiner considers this property optimizable within the meaning of MPEP 2144.05 and therefore prima facie obvious.  Dyer teaches the same ingredients as required by the instant claims in embodiments of their invention and teaches overlapping ranges of concentration.  The objective is an antimicrobial effect of the composition, therefore, optimizing concentration of each surfactant to achieve said antimicrobial effect would be a matter of routine testing for one having ordinary skill in the art.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 12/20/2017) as applied to claims 23-26 and 29-37 above, and further in view of Toreki et al. (US 2009/0117164; publication date: 05/07/2009; cited in the IDS filed on 09/25/2020). 

The relevant disclosure of Dyer is set forth above.  Dyer discloses further that the composition may comprise a polyol cosolvent such as propylene glycol and/or a polyethylene glycol (i.e. the instant “glycol” and “oxyalkyleneated compound” required by instant claim 27); however Dyer is silent with respect to including glycerin as required by instant claim 27. 
Toreki discloses that glycerol (i.e. glycerin) was known to function as a polyol solvent in disinfectant compositions suitable for application to skin (abstract; para 0022).  It would have been prima facie obvious to combine glycerin with the other polyol solvents as a cosolvent in Dyer's invention because this substance was known to be suitable for this purpose at the time of the instant invention.  Please refer to MPEP 2144.05.  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 09/25/2020) and Toreki et al. (US 2009/0117164; publication date: 05/07/2009; cited in the IDS filed on 09/25/2020) as applied to claims 23-27 and 29-37 above, and further in view of Weiner et al. (US 2005/0232894; publication date: 10/20/2005; cited in the IDS filed on 09/25/2020).

The relevant disclosures of Dyer and Toreki are set forth above.  Dyer and Toreki render obvious the limitations of including glycerin.  With regard to claim 28, neither 
Weiner discloses that PEG-150 distearate (which page 2 of the instant specification indicates to have 150 EO units) can function in antimicrobial skin treatment compositions (abstract) to thicken the composition (para 0043).  It would have been prima facie obvious to use PEG-150 distearate as a thickener in Dyer’s composition because this substance was known at the time of the instant invention to be useful for this purpose.  See MPEP 2144.07 regarding art-recognized suitability.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of copending Application No. 17/405,462 (reference application). 


Inter alia, the claims of the ‘462 application embrace a method of using a composition falling within the scope of the instant claims.  Specifically, the copending claims embrace a method of applying highly aqueous, antimicrobially effective topical composition which comprises: at least one first cationic surfactant or salt thereof having the structure recited in claim 15 of the ‘462 application and having antimicrobial or germicidal properties or salt form thereof, at least one second quaternary ammonium cationic surfactant or salt form thereof having antimicrobial or germicidal properties according to the structure of formula I, recited in claim 1 of the ‘462 application wherein: R1 is a C20 - C36, preferably an unsubstituted alkyl moiety, R2, R3 and R4 are each independently C1-C3 alkyl moieties, and, X is a salt forming counterion which renders the second quaternary surfactant water soluble or water dispersible, wherein the said second quaternary ammonium cationic surfactant or salt form thereof is different from the said first cationic surfactant or salt form thereof, and, an amine oxide nonionic surfactant which is the predominant further surfactant in the composition, at least 75%wt. water; wherein the composition has a pH in the range of 4.5 - 6, and is a, pourable unpressurized liquid.  The composition is effective against the same strains of bacteria recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617